Response to Arguments
Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on pages 10-13 of Applicant’s remarks, Examiner respectfully disagree because of the following reasons:
First, the Applicant’s specification clearly states: FIG. 1 is a cross-sectional view illustrating a first configuration of a semiconductor device according to a first embodiment and FIG. 7 is a cross-sectional view illustrating a fourth configuration of the semiconductor device according to the first embodiment. Therefore, Applicant’s specification explicitly discloses that Fig. 1 and Fig. 7 have different configurations. Therefore, Fig. 1 and Fig. 7 are examined and considered as two different embodiments having different configurations (See restriction requirement in the parent case 15/583829). 
Second, claim 1 recites limitation “hollow portion”, claims 7 and 15 are generic claims and their dependent claims recite “hollow portion”. Also note that, the original claims directs to only one embodiment of Fig. 7. Therefore, as stated in the drawings objections, the claims direct to embodiment of Fig. 7 because only Fig. 7 show the hollow portion. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Fig. 7 fails to show every limitation of the claims including the limitation of “contact hole”, “a plug”, “in cross-section view, the second portion of the surface of the element isolation insulating film is located at a 
Overall, Applicant’s arguments are not persuasive. The drawings objections are maintained.
Regarding Applicant’s arguments on pages 13-16, Examiner respectfully disagrees because of the following reasons: 
First, the drawings are not written description thus can’t overcome Specification objection for failing to provide a written description of the claimed invention. Paragraph [0060] and [0071] fail to disclose sufficient detail descriptions of a device with hollow portion disclosed in Fig. 7, especially, there is no description of dimensions of STI, dimensions of hollow portion, and dimensions of dummy gate and thicknesses of dummy gate spacers so that the hollow portion can be embedded with the second and third films of the dummy sidewall film but not be embedded with the first and second films of the dummy sidewall film or not be embedded with one of the first, second and third films of the dummy sidewall film not be embedded with the first, second and third films of the dummy sidewall film.
Second, as stated above, the original claims directs to only one embodiment of Fig. 7. The amended claim 7 and the newly added claim 15 are generic claims and their dependent claims recite “hollow portion”. Therefore, claims 7-20 direct to embodiment of Fig. 7. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Claims 7 and 15 are generic claims and their dependent claims define “a portion” recited in claims 7 and 15 is “hollow portion”. Thus, in view of the constructively elected embodiment and their dependent claims, “a portion” recited in claims 7 and 15 are interpreted and examined as --hollow portion--. 
Third, as understood from the specification, the hollow portion is unintentional formed and its size depends on the number of processes performed while the surface of the element isolation insulating film STI is exposed, as well as the size of the dummy gate and dummy spacers. Thus, in order to form a specific hollow portion so that the hollow portion is not embedded with either the first or third film of the first sidewall film but is embedded with the second film or the second and third films of the first sidewall film, when the hollow portion is formed, the width and depth of the hollow portion, 
In addition, lacking written description, it’s unclear how to make a device having hollow portion with specific size and shape such that the hollow portion is embedded with the second and third films as claimed. Also, Applicant’s arguments seem to indicate that the hollow portion is not an essential element because Applicant argues that Fig. 1 and Fig. 7 are the same embodiment. Further, because the hollow portion is unintentional formed, thus, it is unclear when the infringement is occurred: when the prior art discloses/describes such an unintended/undesired feature or when the prior art discloses a method that would inherently result to an unintended/undesired feature: i.e., prior art discloses processes performed while the surface of the element isolation insulating film STI is exposed, in combination with subsequent processes as claimed. Besides, because the hollow portion is formed at the boundary of the STI and at the edge of the element isolation insulating film thus, it is unclear how the element isolation insulating film can include a hollow portion.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822